Case 18-21179-CMB          Doc 107    Filed 10/27/20 Entered 10/27/20 21:04:00            Desc Main
                                     Document     Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                               )           Bankruptcy No. 18-21179-CMB
 Emanuel R. Mori                                      )           Chapter 13
        Debtor                                        )           Doc No. ___
 Emanuel R. Mori                                      )
        Movant                                        )           Response Due: 11/16/2020
 vs                                                   )           Hearing Date: 11/24/2020
        No Respondent                                 )           at 11:30 a.m.

  NOTICE OF HEARING WITH RESPONSE DEADLINE ON DEBTOR’S MOTION TO
  EMPLOY REALTOR IN ACCORDACNE WITH THE (TELEPHONIC PROCEDURE
                      EFFECTIVE MARCH 16, 2020)


TO THE RESPONDENT(S): You are hereby notified that the above Movant seeks an order
affecting your rights or property.

You are further notified to file with the Clerk and serve upon the undersigned attorney for Movant
a response to the motion no later than November 16, 2020 , i.e., seventeen (17) days after the date
of service below, in accordance with the Federal Rules of Bankruptcy Procedure, Local Rules and
Procedures of this Court, and the procedures of the Presiding Judge as found on the Judge’s web
page at www.pawb.uscourts.gov. If you fail to timely file and serve a written response, an order
granting the relief requested in the Motion may be entered and the hearing may not be held. Please
refer to the calendar posted on the Court’s webpage to verify if a default order was signed or if the
hearing will go forward as scheduled.

You should take this Notice and the Motion to a lawyer at once.

A telephonic hearing will be held on November 24, 2020 at 11:30 a.m. before the Chief Judge
Carlota M. Bohm. Only a limited time of ten (10) minutes is being provided on the calendar. No
witnesses will be heard. If there is an issue of fact, an evidentiary hearing will be scheduled by the
Court for a later date. Parties or counsel of record who intend to participate in the hearing shall
appear telephonically and shall make arrangements as directed by Judge Bohm's Modified
Telephonic Procedures at http://www.pawb.uscourts.gov/procedures-1 at least 24 hours in advance.



Date of service: October 28, 2020             /s/Bryan P. Keenan
                                              Bryan P. Keenan, PA ID No. 89053
                                              Bryan P. Keenan & Associates P.C.
                                              Attorneys for Debtor
                                              993 Greentree Road, Suite 101
                                              Pittsburgh, PA 15220
                                              (412) 922-5116
                                              keenan662@gmail.com
